       Case 3:20-cv-00231-BSM Document 9 Filed 10/09/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

CHRISTOPHER R. MILLER                                                         PLAINTIFF

v.                         CASE NO. 3:20-CV-00231-BSM

KEVIN MOLDER, et al.                                                       DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 9th day of October, 2020.




                                                 _________________________________
                                                 UNITED STATES DISTRICT JUDGE
